     Case 2:10-cv-00579-WKW-CSC Document 79 Filed 05/19/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

  RICHARD FLOWERS,                          )
  ADOC # 0000Z632,                          )
                                            )
             Petitioner,                    )
                                            )
       v.                                   )   CASE NO. 2:10-CV-579-WKW
                                            )             [WO]
JEFFERSON S. DUNN,                          )
Commissioner, Alabama Department            )
of Corrections,                             )
                                            )
             Respondent.                    )

                                     ORDER

      Before the court is the unopposed motion of Robin C. Konrad, an attorney

with the Federal Defenders for the Middle District of Alabama, for Limited

Appointment of Counsel for Re-Sentencing. (Doc. # 77.) Ms. Konrad is one of two

attorneys who represent Mr. Flowers in this action. As grounds for her motion, Ms.

Konrad advises that she has long-standing knowledge of the Flowers case and that

she spent “numerous hours developing a trusting relationship with Mr. Flowers.”

(Doc. # 77 at 2.) Specifically, Ms. Konrad states:

             Undersigned counsel has known Mr. Flowers for more than
      fifteen years. During this time, she has gained his trust and learned how
      to effectively communicate with him. She has taken the lead in
      representing him on the settlement agreement and is intimately familiar
      with the issues in his case. Because of his traumatic background and
      his cognitive impairments, and his existing attorney-client relationship
      with Ms. Konrad, it would be in Mr. Flowers’ best interests to have
     Case 2:10-cv-00579-WKW-CSC Document 79 Filed 05/19/21 Page 2 of 2




      undersigned counsel continue to represent him at the resentencing
      hearing.

(Doc. # 77 at 3–4.)

      18 U.S.C. § 3599 entitles indigent defendants to the appointment of counsel

in capital cases, including habeas corpus proceedings. Christeson v. Roper, 574

U. S. 373, 377 (2015); Martel v. Clair, 565 U. S. 648, 652 (2012). Section 3599(e)

authorizes a capital defendant’s attorney to “represent the defendant throughout

every subsequent stage of available judicial proceedings . . . and all post-conviction

process . . . as may be available to the defendant.”

      Accordingly, it is ORDERED that:

      1. The motion of Petitioner Richard Flowers’s counsel, Robin C. Konrad, for

Limited Appointment of Counsel for Re-Sentencing (Doc. # 77) is GRANTED.

      2. Ms. Konrad is appointed, pursuant to 18 U.S.C. § 3599, to represent Mr.

Flowers in further proceedings before the Circuit Court of Montgomery County,

Alabama.

      DONE this 19th day of May, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
